Name: Commission Regulation (EEC) No 1923/93 of 16 July 1993 amending Regulations (EEC) No 1645/93 and (EEC) No 1795/93 opening standing invitations to tender for the resale on the internal market of durum wheat held by the Greek and Italian intervention agencies with a view to its processing in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/22 Official Journal of the European Communities 17. 7. 93 COMMISSION REGULATION (EEC) No 1923/93 of 16 July 1993 amending Regulations (EEC) No 1645/93 and (EEC) No 1795/93 opening standing invitations to tender for the resale on the internal market of durum wheat held by the Greek and Italian intervention agencies with a view to its processing in certain Member States Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulations (EEC) No 1 645/93 (2) and (EEC) No 1795/93 (3) opening standing invitations to tender for the resale on the internal market of a total quantity of 200 000 tonnes of durum wheat held by the Greek and Italian intervention agencies with a view to its processing in certain Member States have fixed the minimum resale price at ECU 175 per tonne ; Whereas in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 1 50 per tonne ; HAS ADOPTED THIS REGULATION : Article 1 In the last indent of Article 1 (2) of Regulation (EEC) No 1645/93 and (EEC) No 1795/93, 'ECU 175 per tonne' is replaced by 'ECU 150 per tonne'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 157, 29 . 6 . 1993, p. 18 . O OJ No L 163 , 6 . 7. 1993, p. 26 .